Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 111(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/706,952, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 1 recites the phrase “the latch and corresponding latch receptacle do not extend outside of a periphery of the collapsible table assembly when in the stowed position” which is considered new matter from the parent application. The original specification and drawings from the parent application show the latch within the periphery, but do not recite the negative limitation that the latch does not extend beyond the periphery. The examiner considers that the scope of the negative limitation is greater/broader than the scope shown by the original drawings.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the latch and corresponding latch receptacle not extending outside of a periphery of the collapsible table assembly when in the stowed position of claim 1, the first and second side panel having a recess at a portion where the panels engage the top panel of claim 3 and 13 and top panel defining recess that are continuous with the recess of the side panels of claim 4 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2014/0165884 to O’Gara in view of US Patent 1,561,438 to Winship.  O’ Gara teaches a collapsible table assembly comprising a top panel (1,4). A first and second side panel (2) is selectively engaged via the latch (6,7) with a bottom facing surface of the top panel when in the assembled position as best seen in figure 1. A front panel (3) is pivotally connected with the top panel, the first side panel, and the second side panel. A latch (9) is carried by the front panel and engages a corresponding latch (8) on the top panel when in the stowed position as best seen in figure 5.  The first side panel is pivotally attached to the front panel at a position spaced-apart from the front panel via element (5) while the second panel is closer-spaced as best seen in figure 4. The top panel is composed of a first portion (4) pivotally with a second portion (1). The second portion comprises protrusions (11) from preventing over rotation of the first and second panels as best seen in figure 2. The first portion (4) provides a dimension that is large enough to accommodate the first side panel, the second side panel, and the top panel when in the stowed position as best seen in figures 4 and 5. As best seen in figure 7, each of side panels (2) have a recess to house the latch (6) and the top panel has a respective recess (continuous with the side panel recess) to house the keep (7) of the latch.  When in the assembled position the latch is gripped to unlatch and latch the side panel and the recess is capable of being griped via the latch (6,7) to move the table. As best seen in figure 2, the side panels (2) each have a pair of recesses at the upper edge. The locations of the latch (8,9) allow for clearance from the side panels and therefore the cutouts does not add or subtract from the clearance of the latches. The table is placeable on a conventional desk to form a stand up desk. As best seen in figure 5, the latch (8) does not extend beyond the periphery of the top panel (1) in the stowed position. 
O’Gara does not expressly disclose a cutout on the bottom edge of the first and second side panel. Winship teaches a table assembly comprising a first and second side panel (1). As seen in figure 1 and 2, each side panel have a cutout along bottom edge to create two feet portions (19). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the side panels of O’Gara by adding the cutout to the bottom edge as taught by Winship for aesthetic reasons. 


Claims 3, 4, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2014/0165884 to O’Gara in view of US Patent 1,561,438 to Winship as applied to claim 1 above, and further in view of US Patent 3,652,051 to McFarlane. O’Gara in view of Winship discloses every element as claimed and disclosed above except a recess in the front panel. McFarlane teaches a folable table assembly with a pair of side panels (14,16) that each have a recess (18) at upper edge to receive fingertips. At the time the invention was filed it would have been obvious for a person of ordainry skill in the art to modify the table assembly of O’Gara in view of Winship by adding a recess to the upper edge of the front panel as taught by McFarlane to allow for a grip location for the fingers/hand of a person. 



Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. The applicant argues that since the specification describes that the latch on the top panel is shown to include a recess…that it must follow that the latch do not extend outside a periphery of the collapsible table assembly when in the stowed position. The examiner agrees that the latch is fully described, but considers that the “periphery of the table” is not fully described. This lack of description creates confusion and/or makes the language broad on what is considered to be the periphery, which is further highlighted in the remarks by the applicant pointing to a different element in the marked-up figure 5 of O’Gara than the examiner considers to be the periphery. Therefore the feature is considered not to be fully described in the original disclosure of the parent application and loses priority as seen above.   
The applicant argues that the strap of O’Gara is shown extending beyond the periphery. The examiner disagrees that the side panels define a periphery of the table. The examiner considers that the periphery of the table is the largest extent of the combined elements, which in O’Gara is the top panel (1).  As clearly seen in figure 4 and 5, the top panel extends forward and overhangs the edge of the side panels and therefore the latch (8) does not extend beyond the periphery. The applicant argues that the claimed invention includes cutouts for clearly functional reasons, and such cutouts provide for the claimed improvement which is different than for aesthetic reasons. The examiner agrees that the reason for the cutouts are different, but the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It is suggested to claim the structure or components/elements of the latch that requires the use of a cutout to accommodate the latch. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/             Examiner, Art Unit 3637                                                                                                                                                                                           
/DANIEL J TROY/             Supervisory Patent Examiner, Art Unit 3637